ROBINSON, J.
1. Where an applicant for a certificate of convenience and necessity to operate a motor transportation service over a highway in Ohio to a point beyond the state line, disclaims any desire to receive a certificate to render an exclusively interstate transportation service, lie will not bo heard to complain that the denial of a certificate to render an intrastate transportation service interferes With interstate commerce.
2. In determining whether public necessity and convenience require motor transportation service over a highway in this state, the Public Utilities Commission will be governed by proof of conditions existing in the territory to be served, rather than by the consensus of opinions expressed by witnesses that a necessity exists.
Order affirmed.
Marshall, CJ., Jones, Matthias, Day, Allen and Kinkade, JJ., concur.